[NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT]

       United States Court of Appeals
           For the First Circuit

No. 98-1564

          UNITED STATES OF AMERICA,

                  Appellee,

                      v.

                 JACKIE CLAY,

            Defendant, Appellant.

 APPEAL FROM THE UNITED STATES DISTRICT COURT

      FOR THE DISTRICT OF MASSACHUSETTS

 [Hon. Robert E. Keeton, U.S. District Judge]

                    Before

            Selya, Circuit Judge,

Aldrich and Campbell, Senior Circuit Judges.

David Duncan, with whom Zalkind, Rodriguez, Lunt & Duncan was
on brief, for appellant.
Marianne C. Hinkle, Assistant United States Attorney, with
whom Donald K. Stern, United States Attorney, was on brief, for the
United States.

November 10, 1998

Per Curiam.  This is a single-issue criminal appeal in
which the defendant argues that the police lacked reasonable
suspicion to stop the taxicab in which he was traveling.  The
proper inquiry is fact-contingent, and an inquiring court must
consider the totality of the relevant circumstances.  See United
States v. Stanley, 915 F.2d 54, 55 (1st Cir. 1990).  Viewing the
circumstances here extant as a whole, through the eyes of
reasonable, yet experienced, police officers, see United States v.
Trullo, 809 F.2d 108, 112 (1st Cir. 1987), we have no doubt but
that the police had a sufficient basis reasonably to suspect that
the cab contained the individual who had attempted to commit the
crime.  See United States v. Kimball, 25 F.3d 1, 6 (1st Cir. 1994). 
Consequently, the minimal intrusion that the stop entailed was
fully justified.  See id.

We need go no further.  The judgment below will be

Affirmed.